DETAILED ACTION
This Office Action is responsive to the Amendment filed 5 January 2021.  Claims 

1-20 are now pending.  The Examiner acknowledges the amendments to claims 1-4, 9-

13, 15 and 17.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	At line 2 of claim 2, it is unclear if “another shaping segment” is in addition to “a plurality of shaping segments’ recited at line 3 of claim 1, or one of such shaping segments.  
6.	At line 4 of claim 2, it is unclear if “the at least one shaping segment” is the same as or different than “at least one adjacent shaping segment” recited at line 6 of claim 1.

7	At line 4 of claim 4, it is unclear if “the at least one shaping segment” is the same as or different than “at least one adjacent shaping segment” recited at line 6 of claim 1.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (U.S. Pub. No. 2007/0188097).  Regarding claim 15, Miller discloses a method for moving a portion of an esophagus away from a left atrium of a heart [0045], comprising: assembling a plurality of shaping segments with an elongated element (control line) [0051] in orientations to define a shapeable element (elongated member – [0046] and Fig. 6) that will deflect the esophagus in a desired manner (Figs. 5, 9 and [0056] and [0070]); inserting the shapeable element into the esophagus while the shapeable element is in a relaxed state (Figs. 1A-1B, [00044], [0045] and [0054]); and .

Allowable Subject Matter
11.	Claims 1 and 9-14 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1, 9 and 10, while the prior art teaches an intraluminal retractor, comprising: an elongated element; a plurality of shaping segments on the elongated element, each shaping segment including: a body including a first half and a second half over the elongated element to selectively define an orientation of each shaping segment relative to an orientation of at least one adjacent shaping segment; a channel extending through a length of the body, the channel including a first half recessed in an abutting surface of the first half of the body and a second half recessed in an abutting surface of the 
12.	Regarding claims 11-14, while the prior art teaches an intraluminal retractor, comprising: an elongated element; a plurality of shaping segments positioned sequentially along a length of the elongated element, each shaping segment including: a body including a first half and a second half capable of being assembled with each other over the elongated element to define an orientation of each shaping segment relative to an orientation of at least one adjacent shaping segment; a channel extending through a length of the body, the channel including a first half recessed in an abutting surface of the first half of the body and a second half recessed in an abutting surface of the second half of the body, the channel capable of receiving a portion of the elongated element and enabling each shaping segment to be oriented in a plurality of orientations about the portion of the elongated element; and ends, including a proximal 
13.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 16, while the prior art teaches a method for moving a portion of an esophagus away from a left atrium of a heart, comprising: assembling a plurality of shaping segments with an elongated element in orientations to define a shapeable element that will deflect the esophagus in a desired manner; inserting the shapeable element into the esophagus while the shapeable element is in a relaxed state; and introducing tension into the shapeable element to bring the shapeable element into a retracted state to deflect the portion of the esophagus away from the left atrium of the heart without distending the esophagus, the prior art of record does not teach or fairly suggest a method for moving a portion of an esophagus away from a left atrium of a heart as claimed by Applicant, wherein assembling comprises: orienting a first member of each shaping segment in a desired position along the elongated element and relative to at least one adjacent shaping segment of the plurality of shaping segments; introducing a portion of the elongated 
14.	Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant’s arguments filed 5 January 2021 with respect to the rejection of claims 2-10 and 12-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.

16.	Applicant’s arguments filed 5 January 2021 with respect to the rejection of claims 1-6 and 9-13 under 35 U.S.C. 102(a)(1) citing Lichtenstein (‘913) have been fully considered and persuasive in light of the amendments, however the rejection of claims 15 and 17-20 under 35 U.S.C. 102(a)(1) citing Miller (‘097) have been fully considered and are not persuasive.  Regarding claim 15, Applicant contends that Miller provides no description of assembling a plurality of shaping segments with an elongated element in orientations to define a shapeable element that will deflect the esophagus in a desired manner.  However, this argument is not persuasive.  Applicant’s attention is drawn to paragraph [0046], wherein Miller discloses the straight and deflection segments (“shapeable elements”) may be arranged in any combination, order or sequence to 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.